IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
ABUBAKAR AHMED, ) CASE NO. 1:17 CV 2555
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
Vv. ) Magistrate William H. Baughman, Jr.
)
OHIO STATE HIGHWAY )
PATROL, et al., ) MEMORANDUM OPINION
)
Defendants. )

This matter is before the Court upon the Report and Recommendation of Magistrate
Judge William H. Baughman, Jr. (Docket #35). On December 7, 2017, Plaintiff Abubakar
Ahmed filed his Complaint (Docket #1) based upon the violation of his civil rights pursuant to
the Civil Rights Act of 1964 (42 U.S.C. §§2000-e5, 2000-e6), 42 U.S.C §§ 1981, 1983, 1985,
and 1986. This Court has jurisdiction pursuant to 42 U.S.C. § 405(g). Pursuant to Local Rule
72.2(b), this case was referred to Magistrate William H. Baughman, Jr.

On August 28, 2019, the Magistrate Judge issued his Report and Recommendation. The
Magistrate Judge recommended that the Plaintiff's pro se action be dismissed with prejudice.
Objections to the Report and Recommendation were filed within 14 days of service. Defendants
timely filed their objections to the Magistrate Judge’s Report and Recommendation. (Docket

#37).
Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether a party filed an objection to that report. When objections are made to a
report and recommendation of a magistrate judge, the district court reviews the case de novo.
FED. R. CIv. P. 72(b) states:

The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions.

The text of Rule 72(b) addresses only the review of reports to which objections have
been made; it does not indicate the appropriate standard of review for those reports to which no
objections have been properly made. The Advisory Committee on Civil Rules commented on a
district court’s review of unopposed reports by magistrate judges. Regarding subsection (b) of
72, the advisory committee stated: “When no timely objection is filed, the court need only satisfy
that there is no clear error on the face of the record to accept the recommendation.” FED. R. Crv.
P. 72 advisory committee’s notes (citation omitted).

The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985): “It does not
appear that Congress intended to require district court review of a magistrate judge’s factual or

legal conclusions, under a de novo or any other standard, when neither party objects to those

findings.”
Conclusion

This Court has reviewed de novo the portions of the Magistrate Judge’s Report and
Recommendation to which objections have been made. After careful review of the record, this
Court finds that Magistrate William H. Baughman, Jr. intended to include the word “not” when
he stated that the Commission and the Highway Patrol are “persons subject to suit under Section
1983.” (Docket #35 at 7). This Court supports the finding on the grounds that the Magistrate’s
heading of that section stated that “Defendants Highway Patrol, Turnpike Commission, a
Highway Patrol dog and troopers in an official capacity may not be sued under 42 U.S.C.
§1983.” (emphasis added) (Docket #35 at 7). This interpretation is consistent with the
Magistrate’s citation to the Unites States Supreme Court case Will v. Mich. Dept. of State Police,
491 U.S. 58, 71 (1989) (holding that neither state nor its officials acting in their official
capacities are persons under Section 1983). As such, the Report and Recommendation of
Magistrate Judge William H. Baughman Jr. is hereby ADOPTED subject to the aforementioned
correction to the sentence on page 7 for clarity that the Commission and the Highway Patrol are
not persons subject to suit under Section 1983. Thus, the Plaintiff's complaint is hereby
DISMISSED in its entirety with PREJUDICE.

IT IS SOQ ORDERED.

    

DONALD C. NUGEN;
United States District

DATED: Uni ly, 10 q
